     Case 2:18-cv-06686-GW-MRW Document 11 Filed 11/13/18 Page 1 of 3 Page ID #:35



1     Todd M. Friedman (SBN 216752)
2     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
      21550 Oxnard St., Suite 780
3
      Woodland Hills, CA 91367
4     Phone: 877-206-4741
5
      Fax: 866-633-0228
      tfriedman@toddflaw.com
6     abacon@toddflaw.com
7     Attorneys for Plaintiff
8
                           UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11

12
                                                      )    Case No.
       TENLEY HARDIN,                                 )
13    individually, and on behalf of all              )
14
      others similarly situated,                      )     2:18-cv-06686-GW-MRW
                                                      )
15    Plaintiff,                                      )    NOTICE OF DISMISSAL OF
16                                                    )    ACTION WITH PREJUDICE AS
      v.                                              )    TO THE NAMED PLAINTIFF
17                                                         AND WITHOUT PREJUDICE AS
      ELITE FUNDING GROUP,                            )
18    INC., and DOES 1 through 10,                    )    TO THE PUTATIVE CLASS
      inclusive,                                      )
19
                                                      )
20    Defendant.                                      )
21                                                    )
22

23           ///
24

25

26           ///
27

28




                                           Notice of Dismissal - 1
     Case 2:18-cv-06686-GW-MRW Document 11 Filed 11/13/18 Page 2 of 3 Page ID #:36



1           NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
2
      Civil Procedure 41(a)(1), hereby voluntarily dismisses the entire case with
3

4     prejudice as to all of their individual claims and without prejudice as to the claims
5
      of any putative class member. Each party shall bear their own costs and attorneys’
6

7     fees. Defendant has neither answered Plaintiff’s Complaint, nor filed a motion for
8
      summary judgment. Accordingly, this matter may be dismissed with prejudice and
9
      without an Order of the Court.
10

11          RESPECTFULLY SUBMITTED this November 13, 2018.
12

13                              By:
14
                                                     /s/Adrian R. Bacon
15                                                     Adrian R. Bacon ESQ.
16
                                                 Law Offices of Todd M. Friedman,P.C.
                                                      Attorney For Plaintiff
17

18

19

20

21

22

23

24

25

26

27

28




                                         Notice of Dismissal - 2
     Case 2:18-cv-06686-GW-MRW Document 11 Filed 11/13/18 Page 3 of 3 Page ID #:37



1
      CERTIFICATE OF SERVICE
2
      Filed electronically on November 13, 2018 with:
3

4     United States District Court CM/ECF system
5
      Notification sent electronically on November 13, 2018 to:
6

7     To the Honorable Court, all parties and their Counsel of Record
8

9                                                      By: /s/Adrian R. Bacon
                                                        Adrian R. Bacon ESQ.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 3
